[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1814

                        ALICE BURNHAM,

                    Plaintiff, Appellant,

                              v.

    UNITED STATES DEPARTMENT OF VETERANS AFFAIRS, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Joseph A. DiClerico, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Selya and Stahl, Circuit Judges.                                                          

                                         

Alice Burnham on brief pro se.                         
Paul M.  Gagnon,  United States  Attorney, and  T. David  Plourde,                                                                             
Assistant United States Attorney, on brief for appellee.

                                         

                      February 26, 1998
                                         

     Per Curiam.    Upon careful  review  of the  briefs  and                           

record,  we conclude that the district court properly entered

summary  judgment substantially for the reasons stated in the

order  dated April  22, 1997,  and  we perceive  no abuse  of

discretion  in   the  denial   of   appellant's  motion   for

reconsideration or relief from judgment.

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-